Name: 82/577/EEC: Commission Decision of 29 July 1982 authorizing the French Republic to apply intra-Community surveillance to imports of men's and boys'shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-18

 Avis juridique important|31982D057782/577/EEC: Commission Decision of 29 July 1982 authorizing the French Republic to apply intra-Community surveillance to imports of men's and boys'shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) Official Journal L 243 , 18/08/1982 P. 0020 - 0021*****COMMISSION DECISION of 29 July 1982 authorizing the French Republic to apply intra-Community surveillance to imports of men's and boys' shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) (82/577/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas, in accordance with Article 1 of Council Regulation (EEC) No 1842/71 of 21 June 1971 on safeguard measures provided for in the Association Agreement between the European Economic Community and Turkey (2), the Commission, by Regulation (EEC) No 1683/82 of 29 June 1982 (3), introduced protective measures in respect of imports into France of men's and boys' shirts, falling within subheading 61.03 A of the Common Customs Tariff (NIMEXE code 61.03-11, 15, 19), originating in Turkey; Whereas such regional safeguard measures were authorized because of the massive and rapid increase of the imports concerned into France and because of the resulting damage to French producers; Whereas, under such safeguard measures, imports into France of shirts originating in Turkey are limited for 1982 to a maximum of 1 956 000 pieces; whereas imports of such products into the other Member States are not subject to restriction; Whereas in order to detect rapidly deflections of trade which could aggravate or give rise to economic difficulties in the sector concerned, the French Government, on 5 July 1982, requested the Commission under Article 2 of Decision 80/47/EEC for authorization to apply prior intra-Community surveillance to imports of men's and boys' shirts originating in Turkey and in free circulation in the other Member States; Whereas the Commission examined whether the imports concerned could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC; Whereas this examination has shown that there is a risk of deflections of trade occurring via the other Member States, thus jeopardizing the objectives aimed at by the safeguard measures authorized in respect of France and aggravating or prolonging the economic difficulties of the industry concerned; (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 192, 26. 8. 1971, p. 14. (3) OJ No L 186, 30. 6. 1982, p. 20. ANNEX 1.2.3.4 // // // // // Category // CCT heading No // NIMEXE code (1982) // Description // // // // // 8 // 61.03 A // // Men's and boys' under garments, including collars, shirt fronts and cuffs: // // // 61.03-11; 15; 19 // Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres // // // // Whereas this is a serious situation and it is not possible currently to resolve the problem by general measures at Community level; Whereas, in view of the official application of a safeguard clause and because of the exceptional circumstances, it is necessary to authorize France to apply intra-Community surveillance to imports of men's and boys' shirts originating in Turkey and put into free circulation in the other Member States until the expiry of abovementioned Regulation (EEC) No 1683/82, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce, until 31 December 1982 and in accordance with Decision 80/47/EEC, intra-Community surveillance of imports of the textile products of category 8 listed in the Annex hereto, originating in Turkey and put into free circulation in the other Member States. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 29 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission